Citation Nr: 1757561	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a rectal tear and residuals thereof.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issue on appeal.

The Board notes that there appears to have been some confusion regarding the nature of the Veteran's claim.  In that regard, during his November 2016 hearing the Veteran specifically clarified that he intended to claim service connection only for a rectal tear which he alleges occurred during his separation examination and for residuals thereof.  He does not intend to claim service connection for hemorrhoids, as VA appears to have inferred.  As such, when the Veteran underwent VA examination in connection with his claim in April 2013, the examiner addressed hemorrhoids and itching but did not specifically address the Veteran's contention that he obtained a rectal tear when a nurse examined him with a dry glove during service, resulting in a current disability.  Accordingly, the Board finds remand is warranted for an additional VA examination and opinion to determine whether the Veteran has any current residuals of the purported tear.

Updated relevant treatment records should also be associated with the claims file, particularly as the Veteran indicated during his November 2016 hearing that he intended to see a gastrointestinal specialist in the near future.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to service connection for a rectal tear.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 

2.  Schedule the Veteran for a VA examination with an examiner with training in gastrointestinal conditions regarding his claim for entitlement to service connection for residuals of a rectal tear.  Following review of the claims file and examination of the Veteran, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any residuals of a rectal tear which may have been incurred during his 1983 separation examination.  

A complete rationale must be provided for any opinion expressed.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




